Citation Nr: 0300443	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1957, and from May 1970 to June 1970.  He died in 
April 1996.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals 
(Board) from a September 1998 RO decision which denied 
service connection for the cause of the veteran's death, 
which the appellant claimed as a basis to receive 
Dependency and Indemnity Compensation (DIC).  

The Board notes that the statement of the case lists an 
additional issue of eligibility for Chapter 35 Survivors' 
and Dependents' Educational Assistance.  However, the 
appellant has never claimed Chapter 35 benefits.  
Moreover, eligibility for Chapter 35 educational benefits 
would be an additional result if there were a favorable 
finding on the issue of service connection for the cause 
of the veteran's death.  Under the circumstances, the 
Board finds there is no separate appellate issue of 
Chapter 35 eligibility.


FINDINGS OF FACT

1.  During his lifetime, the veteran had no established 
service-connected disabilities. 

2.  The immediate cause of the veteran's death many years 
after service was cardiovascular collapse, due to or as a 
consequence of bilateral pneumonia, due to or a 
consequence of chronic obstructive pulmonary disease 
(COPD); nicotinism reportedly was a contributory cause of 
death.

3.  The veteran's fatal conditions began years after 
service, and were not caused by any incident of service.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had honorable active duty in the Navy from 
September 1953 to March 1957, and in the Army from May 
1970 to June 1970.  His service medical records show that 
he was treated for rheumatic fever (without heart 
involvement) in January 1954.  In February 1954 he was 
treated for a sore throat and cough and diagnosed with 
acute bronchitis.  Examination in March 1957 for release 
from his first period of active duty showed the heart, 
vascular system, and lungs were normal.  Later records 
from September 1959 contain a notation of chest pains.  
Medical records from his second period of active duty show 
no pertinent defect, and at the separation examination in 
June 1970, the heart, vascular system, and lungs were 
normal.

VA medical records from September 1971 show the veteran 
being seen with chest pains which were made worse with 
deep breathing and movement of his left arm.  X-rays were 
within normal limits and the veteran was diagnosed with 
chest pain of musculoskeletal etiology.  During December 
1971 hospitalization for a knee problem, a routine chest 
X-ray and EKG were normal.  At a general VA examination in 
October 1974, the cardiovascular system and lungs, 
including chest X-ray, were normal.

Medical records from January 1979 show the veteran being 
seen with complaints of chest pains radiating into his 
left arm.  Hospital records note an admission diagnosis of 
bullous emphysema of the left upper lobe.  He underwent a 
partial left upper lobectomy and flexible fiberoptic 
bronchoscopy, and was noted as being improved at 
discharge.  Later medical records from 1979 note COPD and 
status post thorocotomy for emphysematous blebs, and it 
was mentioned the veteran was a heavy cigarette smoker.  A 
July 1979 Social Security Administration decision notes 
various ailments, with lung problems treated in late 1978 
and thereafter.

In August 1982, the veteran was hospitalized with 
complaints of shortness of breath with right-sided chest 
pain and anxiety.  It was noted that he smoked a pack of 
cigarettes each day and had done so for the previous 30 
years.  He underwent a right and left heart 
catheterization, a coronary arteriogram, and a 
bronchoscopy.  His diagnoses included bronchitis, bullous 
emphysema, COPD, tobacco abuse, coronary artery disease, 
and mild angina.

Private medical records from August 1983 show the veteran 
complaining of persistent chest pain along with dyspnea 
with effort.  The impression was bullous emphysema with 
air trapping in the right upper lobe, rule out residual 
coronary artery disease.  

Medical treatment records from 1990-1994 show the veteran 
being treated on several occasions for cardiovascular 
difficulties.  In December 1990 he was seen with 
complaints of daily chest pain which radiated to his left 
shoulder and left neck.  He also indicated dyspnea on 
exertion when walking more than a block.  Following 
treatment which included a cardiac catheterization and 
arteriogram, the veteran was diagnosed with an acute COPD 
exacerbation, normal coronary arteries with no evidence of 
coronary artery disease, and peripheral vascular disease 
of a significant degree.  Other medical records from 
December 1990 show the veteran with Leriche's syndrome, 
severe COPD, and severe bullous emphysema, and being found 
to have "horrible" pulmonary functioning.  He underwent 
extensive pulmonary physical therapy and an aortobifemoral 
bypass in January 1991.  In March 1991 he was seen with 
complaints of increasing dyspnea, a non-productive cough, 
and wheezing for approximately one week following an upper 
respiratory infection.  Clinical impression was an 
exacerbation of COPD secondary to acute bronchitis, and 
bullous emphysema.  Treatment records from March 1994 show 
the veteran with a deteriorating respiratory condition and 
continuing to smoke heavily.  He was noted to have 
difficulty with chest pains, shortness of breath, 
wheezing, coughing, and dyspnea.  He was hospitalized at 
this time with an impression of bullous emphysema and 
persistent bronchospasm with poor exercise tolerance.  An 
occupational history noted that he had worked in ship 
yards for many years and had also worked as a sandblaster.  
X-rays in March 1994 reportedly were consistent with 
asbestosis.  In August 1994, the veteran was again 
hospitalized with respiratory symptoms.  He was diagnosed 
with bronchitis and a COPD exacerbation, and a left upper 
lobe chest mass was also found.  He had a history of heavy 
cigarette smoking for decades, and he still smoked.  In 
September 1994, the veteran was once again hospitalized 
with a COPD/emphysema exacerbation, and was noted to have 
rapidly progressing COPD and a left upper lobe nodule.  
Treatment records from October 1994 show continuing 
difficulty with COPD/emphysema symptoms, with the left 
upper lobe nodule apparently decreasing in size.  It was 
noted he had a history of cigarette abuse.  He also 
reported he had retired from a metal fitting job with a 
history of asbestos exposure.

In April 1996, the veteran was again hospitalized.  
Records from this terminal hospital admission show the 
veteran complaining of shortness of breath, severe right 
chest wall pain, nausea, vomiting, and diarrhea.  It was 
indicated that he smoked five cigarettes per day, and he 
reportedly had smoked a pack a day for 40 years.  Clinical 
impressions were acute viral gastroenteritis with 
dehydration, COPD with possible underlying acute 
exacerbation, pleurisy, chronic myelogenous leukemia, 
history of coronary artery disease, and severe large 
vessel and peripheral vascular disease.  There were 
references to multiple past operations for cardiovascular 
and lung disorders, including angioplasties, aortofemoral 
bypass grafting, carotid endarterectomy, and for 
emphyesematous blebs.

The veteran was not service-connected for any disability 
during his lifetime.

The veteran's death certificate indicates that he died in 
April 1996.  The immediate cause of the veteran's death 
was listed as cardiovascular collapse, due to or as a 
consequence of bilateral pneumonia, due to a consequence 
of severe COPD.  Nicotinism was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.

The appellant filed her claim for service connection for 
the cause of the veteran's death in January 1997.  In 
subsequent statements dated into 2002, she and her 
representative argued various theories on why the 
veteran's death should be service-connected, such as based 
on tobacco use, asbestos exposure, and heart problems from 
rheumatic fever.

II.  Analysis

The file shows that through correspondence, rating 
decisions, the statement of the case, and the supplemental 
statements of the case, the appellant has been notified of 
the evidence necessary to substantiate her claim for 
service connection for the cause of the veteran's death.  
Pertinent identified medical records have been obtained.  
The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

To establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually 
shared in producing death, but, rather, there must have 
been a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be rebuttably presumed for 
certain chronic diseases (such as organic heart disease, 
arteriosclerosis, and bronchiectasis) which are manifest 
to a compensable degree following a period of active 
service of 90 days or more.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran served on active duty from 1953 to 1957, and 
also served for a brief period of time in 1970.  His 
service medical records including separation examinations 
show no chronic lung or cardiovascular condition, and such 
are first shown many years after his last period of 
service.  Chronic lung problems, including COPD/emphysema 
are first medically shown in about 1978-1979, and chronic 
heart and other cardiovascular problems even later.  
Medical evidence of record shows that the veteran was a 
heavy smoker for several decades preceding his death in 
1996.

According to the 1996 death certificate, the immediate 
cause of the veteran's death was cardiovascular collapse, 
due to or as a consequence of bilateral pneumonia, due to 
or a consequence of COPD.  That is, the lung condition of 
COPD was the underlying cause of death.  Nicotinism 
reportedly was a contributory cause of death.  Other 
medical records near the time of the veteran's death show 
other serious ailments, including chronic heart and other 
cardiovascular disease.

The medical evidence shows that the chronic lung and 
cardiovascular problems which were involved in the 
veteran's death all appeared many years after service.  
The medical records do not suggest these conditions are 
related to any incident of service.   

The appellant maintains that the veteran began to smoke 
cigarettes while in service, and as a result he developed 
nicotine dependence which ultimately produced the 
conditions which led to his death.  Her claim was filed 
prior to the June 1998 change in law which bars claims for 
compensation or DIC based on use of tobacco products.  See 
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, even 
under prior law, it is not shown that the veteran began 
smoking in service, and even if he did, it is not shown by 
medical evidence that he developed "nicotine dependence" 
in service.  See VAOPGCPREC 19-97.  The appellant, as a 
layman, is not competent to provide a medical opinion on 
such matter.  Davis v. West, 13 Vet.App. 184 (1999); 
Espiritu v. Derwinski, 1 Vet.App. 492 (1992).  
Additionally, there is no evidence that cigarette smoking 
in service, as distinct from many years of post-service 
smoking, caused or contributed substantially or materially 
to the veteran's death. 

The appellant has also maintained that the veteran was 
exposed to asbestos during service, and that such exposure 
played a role in his death.  She makes this assertion on 
the basis of the veteran's service aboard a ship while in 
the Navy.  However, there is no presumption that a veteran 
was exposed to asbestos in service by reason of having 
been aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002); VAOPGCPREC 4-2000.  While a report of an X-ray 
taken in March 1994 stated that findings were consistent 
with asbestosis, the other medical records do not show 
asbestos-related lung disease.  Moreover, asbestos 
exposure during service is not shown, while there are some 
references to post-service asbestos exposure. 

The appellant also argues that rhematic fever during the 
veteran's first period of service may have led to heart 
disease.  However, the service records show no heart 
involvement at that time, and post-service medical records 
do not suggest the veteran's heart problems (which 
appeared many years after service) are related to remote 
rheumatic fever.

The veteran had no established service-connected 
conditions during his lifetime.  The weight of the 
credible evidence demonstrates that the conditions 
involved in his death began many years after service and 
were not caused by any incident of service.  The fatal 
conditions were not incurred in or aggravated by service, 
and they were non-service-connected.  A disability 
incurred in or aggravated in service did not cause or 
contribute to the veteran's death, and thus there is no 
basis for service connection for the cause of the 
veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of 
the veteran's death.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski , 1 Vet.App. 49 (1990). 

 
ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

